DETAILED ACTION
This Office action is in reply to application no. 16/782,054, filed 4 February 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed either to a method (process) or system (machine).  The claim(s) recite(s) determining an identifier associated with a user of software, which need be nothing more than determining a person’s name.   Their use of software is not in any way within the scope of the claim, but is simply descriptive of the nature of the person.  The identifier and other objects in the claim are described as “digital”, but this means nothing more than that a generic computer is used to store, retrieve and manipulate the data, which will be discussed below.
The claim further includes computing feature data relating to the identifier.  The phrase used in the claim is “digital feature data”.  The specification does not provide a limiting definition of this, precisely, but explains that such data are “user-specific as opposed to being content-specific”, which the Examiner interprets as being data about the user himself rather than data about the software he is described as being a user of.
The claim further includes providing the feature data to an external, unclaimed entity (the “digital model”) and then receiving a piece of data (labelled as a “predicted propensity value”), determining a score based on that value, which need be nothing more than, if the value itself is numeric, letting the score simply be whatever number the value is, and finally conditionally presenting content to another, external object (the “online learning service”) for a particular purpose (“to be displayed on a user interface”), but since the precedent condition need not occur, this final step of presenting may not take place at all.
Assuming for the sake of argument that all the steps take place, this is essentially a form of targeted advertising, which is both a fundamental economic practice and a commercial interaction, and thus one of the enumerated “Certain methods of organizing human activity” deemed abstract.  Further, these are all, but for the inclusion of a generic computer, mental steps.  A person can be aware, or become aware, of another person’s name, can determine by observation or conversation information about the other person, can speak that information to a third person who replies with a propensity value (by any means whatever), can translate that value into a score mentally by merely relabeling it as such, and can decide to hand a coupon to the second person if she (the first person) finds the score acceptable.  None of this would present the slightest difficulty and none implicates any technology at all.
This judicial exception is not integrated into a practical application because aside from the generic computer, discussed below, the claims do nothing more than what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about a user’s name and features, propensities and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of algorithmic detail of the positively-claimed steps does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 11, which has the most, includes a processor and medium storing instructions.  These elements are recited at a high degree of generality and though the applicant refers to them as “special-purpose computing devices”, they need be nothing more than “general purpose hardware processors programmed to perform the techniques”, [0103] that is, a generic computer.
It only performs generic computer functions of manipulating abstract data and sharing that data with persons and/or other devices or software.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-4 and 12-14 simply require counting, claims 5 and 15 simply require converting data from one form to another in no particular way, claims 6, 7, 10, 16, 17 and 20 are simply further descriptive of the type of information being manipulated, and claims 8, 9, 18 and 19 simply recite further, similar manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (U.S. Publication No. 2020/0034874) in view of Dickens et al. (U.S. Publication No. 2020/0380406, filed 3 June 2019).

In-line citations are to Narayan.
With regard to Claim 1:
Narayan teaches: A method comprising: 
determining a digital identifier associated with a user of a network-based software application; [0043; an “identifier of the user’s computing device”; 0011; among the applications used are “web browsers”]
computing, using aggregate digital event data obtained from at least one computing device associated with the network-based software application, digital feature data relating to the digital identifier… [0060; “As visual elements—loaded into advertisement slots within webpages visited by the user—collect engagement data and return these engagement data to the computer system over time, the computer system can compile these engagement data into an ‘engagement profile’ of the user”]
a digital model that has machine-learned correlations between digital feature data and digital propensity prediction values relating to use of the online learning service… [0020; the “computer system can also learn user behaviors or types of interactions that are the strongest indicators of a target outcome, specified for a particular advertisement, based on engagement data collected by visual elements served to users during a first segment of an advertising campaign”]
a predicted propensity value associated with the digital identifier; [0030; the computer makes a “prediction of the user’s propensity to interact with [an] advertisement”]
determining a propensity score based on the predicted propensity value; [0018; it is used to compute a “confidence score for engaging” with a “new advertisement”]
causing a digital content item relating to an online learning service that is operably coupled to the network-based software application to be displayed on a user interface of the network-based software application associated with the digital identifier only if the propensity score satisfies a propensity criterion. [0018; for the users with the “highest confidence score”, “flag the highest-ranking users to receive this new advertisement; and then selectively serve the new advertisement to these flagged users”; 0022; the advertisements may be served via the “web browsers”]

Narayan does not explicitly teach inputting the digital feature data relating to the digital identifier into a model or receiving data from the digital model, but it is known in the art.  Dickens teaches a dynamic user feedback system [title] in which “input” is provided to a model”, [0014] and the “model may be trained by user feedback to provide personalized model predictions” [0021] such as predicting the relevance of an “advertisement”. [0034] Dickens and Narayan are analogous art as each is directed to electronic means for making predictions relating to the effectiveness of advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dickens with that of Narayan in order to allow for a digital model to be separate from a main process, as taught by Dickens; further, it is simply a substitution of one known part for another with predictable results, simply letting the model operate outside the main thread of execution as in Dickens rather than within it as in Narayan; the substitution produces no new and unexpected result.

With regard to Claim 2:
The method of claim 1, further comprising computing, as part of the digital feature data, a count of digital events associated with at least one second digital identifier, wherein a second digital identifier of the at least one second digital identifier is associated with another user of the network-based software application who has used the online learning service, and at least one item of profile data associated with the second digital identifier by the network-based software application matches at least one item of profile data associated with the digital identifier by the network-based software application. [0066; the system counts ad impressions of multiple users]

This claim only requires computing a count of digital events associated with a second digital identifier.  The “another user” is not within the scope of the claim, and cannot be because it is a human, so limitations ascribed to her are of no patentable significance.  The other phrase near the end of the claim, that an item of profile data matches another, is not enforced or otherwise provided for by the claim but is merely a preferred coincidence of data, which is nonfunctional and descriptive and therefore considered but given no patentable weight.

With regard to Claim 7:
The method of claim 1, further comprising inputting digital training data into the digital model, wherein the digital training data comprises digital event data collected during at least two different types of online experiments, wherein the at least two different types of online experiments include at least one of a random targeting experiment and a contextual unlocking experiment.

This claim is not patentably distinct from claim 1, which already includes inputting data into the digital model.  Referring to the data as “training data” is considered mere labelling and given no patentable weight; what the data comprises is of no patentable significance as the step of collecting the data is not positively claimed.

With regard to Claim 10:
The method of claim 1, wherein the network-based software application comprises an online connection network. [0011 as cited above in regard to claim 1; a web browser reads on this]

With regard to Claim 11:
Narayan teaches: A system, comprising:
at least one processor; [0117; “processor”] and
at least one storage media storing instructions that, when executed by the at least one processor, [0117; “memory” stores “instructions” which can be “executed” by the processor] cause:
determining a digital identifier associated with a user of a network-based software application; [0043; an “identifier of the user’s computing device”; 0011; among the applications used are “web browsers”]
computing, using aggregate digital event data obtained from at least one computing device associated with the network-based software application, digital feature data relating to the digital identifier… [0060; “As visual elements—loaded into advertisement slots within webpages visited by the user—collect engagement data and return these engagement data to the computer system over time, the computer system can compile these engagement data into an ‘engagement profile’ of the user”]
a digital model that has machine-learned correlations between digital feature data and digital propensity prediction values relating to use of the online learning service… [0020; the “computer system can also learn user behaviors or types of interactions that are the strongest indicators of a target outcome, specified for a particular advertisement, based on engagement data collected by visual elements served to users during a first segment of an advertising campaign”]
a predicted propensity value associated with the digital identifier; [0030; the computer makes a “prediction of the user’s propensity to interact with [an] advertisement”]
determining a propensity score based on the predicted propensity value; [0018; it is used to compute a “confidence score for engaging” with a “new advertisement”]
causing a digital content item relating to an online learning service that is operably coupled to the network-based software application to be displayed on a user interface of the network-based software application associated with the digital identifier only if the propensity score satisfies a propensity criterion. [0018; for the users with the “highest confidence score”, “flag the highest-ranking users to receive this new advertisement; and then selectively serve the new advertisement to these flagged users”; 0022; the advertisements may be served via the “web browsers”]

Narayan does not explicitly teach inputting the digital feature data relating to the digital identifier into a model or receiving data from the digital model, but it is known in the art.  Dickens teaches a dynamic user feedback system [title] in which “input” is provided to a model”, [0014] and the “model may be trained by user feedback to provide personalized model predictions” [0021] such as predicting the relevance of an “advertisement”. [0034] Dickens and Narayan are analogous art as each is directed to electronic means for making predictions relating to the effectiveness of advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dickens with that of Narayan in order to allow for a digital model to be separate from a main process, as taught by Dickens; further, it is simply a substitution of one known part for another with predictable results, simply letting the model operate outside the main thread of execution as in Dickens rather than within it as in Narayan; the substitution produces no new and unexpected result.

With regard to Claim 12:
The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause computing, as part of the digital feature data, a count of digital events associated with at least one second digital identifier, wherein a second digital identifier of the at least one second digital identifier is associated with another user of the network-based software application who has used the online learning service, and at least one item of profile data associated with the second digital identifier by the network-based software application matches at least one item of profile data associated with the digital identifier by the network-based software application. [0066; the system counts ad impressions of multiple users]

This claim only requires computing a count of digital events associated with a second digital identifier.  The “another user” is not within the scope of the claim, and cannot be because it is a human, so limitations ascribed to her are of no patentable significance.  The other phrase near the end of the claim, that an item of profile data matches another, is not enforced or otherwise provided for by the claim but is merely a preferred coincidence of data, which is nonfunctional and descriptive and therefore considered but given no patentable weight.

With regard to Claim 17:
The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause inputting digital training data into the digital model, wherein the digital training data comprises digital event data collected during at least two different types of online experiments, wherein the at least two different types of online experiments include at least one of a random targeting experiment and a contextual unlocking experiment.

This claim is not patentably distinct from claim 11, which already includes inputting data into the digital model.  Referring to the data as “training data” is considered mere labelling and given no patentable weight; what the data comprises is of no patentable significance as the step of collecting the data is not positively claimed.

With regard to Claim 20:
The system of claim 11, wherein the network-based software application comprises an online connection network. [0011 as cited above in regard to claim 11; a web browser reads on this]

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. in view of Dickens et al. further in view of Ye et al. (U.S. Publication No. 2013/0311409).

Claims 3 and 13 are similar so are analyzed together.
With regard to Claim 3:
The method of claim 2, further comprising computing the count of digital events comprises by computing a count of online courses digitally offered through the online learning service that have been digitally completed by at least one user associated with the at least one second digital identifier.

With regard to Claim 13:
The system of claim 12, wherein the instructions, when executed by the at least one processor, further cause computing the count of digital events comprises by computing a count of online courses digitally offered through the online learning service that have been digitally completed by at least one user associated with the at least one second digital identifier.

Narayan and Dickens teach the method of claim 2 and system of claim 12 including computing a count, but do not explicitly teach that what is counted is a number of completed courses, and though it is of no patentable significance as being nonfunctional, descriptive matter which imparts neither structure nor functionality to any claimed embodiment, it is known in the art.  Ye teaches a web-based education system [title] which advertises new courses as they become available. [0053] A “score” is computed as each “student completed a significant portion of [a] course”, [0047] and items related to the course may be “counted multiple times”. [0034] Ye and Narayan are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Ye with that of Narayan and Dickens as it is simply a substitution of one known part for another with predictable results, simply counting one kind of item rather than another; the substitution produces no new and unexpected result.
 
With regard to Claim 4:
The method of claim 2, further comprising computing the count of digital events by computing a count of online courses digitally offered through the online learning service that have been digitally accessed by at least one user associated with the at least one second digital identifier. [id.; a course that has been completed has been accessed]

With regard to Claim 14:
The system of claim 12, wherein the instructions, when executed by the at least one processor, further cause computing the count of digital events by computing a count of online courses digitally offered through the online learning service that have been digitally accessed by at least one user associated with the at least one second digital identifier. [id.; a course that has been completed has been accessed]

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. in view of Dickens et al. further in view of Benisch et al. (U.S. Patent No. 10,037,546).

Claims 5 and 15 are similar so are analyzed together.
With regard to Claim 5:
The method of claim 1, further comprising determining the propensity score associated with the digital identifier by converting the predicted propensity value to a binary value.

With regard to Claim 15:
The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause determining the propensity score associated with the digital identifier by converting the predicted propensity value to a binary value.

Narayan and Dickens teach the method of claim 1 and system of claim 11, but do not explicitly teach converting a value to binary, and although this is inherent – ordinary digital computers store information in binary form always and everywhere, as would be known to those of ordinary skill in the art at the relevant time – just to be explicit and clear, it is also known in the art.  Benisch teaches a web page metrics system [title] which deals with the buying and selling of advertising space on web pages. [e.g. Col. 4, lines 16-26] He generates scores related to the advertisement, and the “scores are then converted to binary form”. [Col. 20, line 36] Benisch and Narayan are analogous art as each is directed to electronic means for managing advertising information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Benisch with that of Narayan and Dickens as it is simply a substitution of one known part for another with predictable results, simply explicitly maintaining data in binary form as taught by Benisch rather than less-specifically formatting data as in Narayan; the substitution produces no new and unexpected result.

With regard to Claim 6:
The method of claim 5, further comprising programmatically determining that the predicted propensity value associated with the digital identifier is greater than predicted propensity values associated with at least a majority of other users of the network-based software application. [Narayan, 0018 as cited above in regard to claim 1; the user with the highest confidence score would have this property]

With regard to Claim 16:
The system of claim 15, wherein the instructions, when executed by the at least one processor, further cause programmatically determining that the predicted propensity value associated with the digital identifier is greater than predicted propensity values associated with at least a majority of other users of the network-based software application. [Narayan, 0018 as cited above in regard to claim 1; the user with the highest confidence score would have this property]

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. in view of Dickens et al. further in view of Mukherjee et al. (European Patent Publication No. 3 038 046).

These claims are similar so are analyzed together.
With regard to Claim 8:
The method of claim 1, further comprising programmatically validating the digital model using an A/B testing technique and training data sets that are not mutually exclusive, wherein the A/B testing technique has been configured for the training data sets that are not mutually exclusive.

With regard to Claim 18:
The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause programmatically validating the digital model using an A/B testing technique and training data sets that are not mutually exclusive, wherein the A/B testing technique has been configured for the training data sets that are not mutually exclusive.

Narayan and Dickens teach the method of claim 1 and system of claim 11, but do not explicitly teach that a model is validated using an A/B test, but it is known in the art.  Mukherjee teaches a system for detecting fraudulent transactions [title] which uses “A/B testing” to “validate changes to the model parameters” for a “regression linear model”. [pg. 12, lines 6, 10] Mukherjee and Narayan are analogous art as each is directed to data analytics techniques using regression. [See e.g. Narayan, 0033; “implement linear regression”]

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mukherjee with that of Narayan and Dickens in order to perform some measure of validation, as taught by Mukherjee; further, it is simply a combination of known parts with predictable results, simply performing Mukherjee’s validation at any relevant point in Narayan’s process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

That the A/B testing technique has been configured for training data sets that are not mutually exclusive purports to limit a step outside the scope of the claimed invention; it is nowhere positively claimed that the claimed invention configures any A/B test at all, and it is therefore considered but given no patentable weight.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. in view of Dickens et al. further in view of Singaraju et al. (U.S. Publication No. 2019/0102701).

These claims are similar so are analyzed together.
With regard to Claim 9:
The method of claim 1, further comprising programmatically adjusting a model parameter of the digital model by decreasing a number of trees model parameter value or by decreasing a tree depth model parameter value.

With regard to Claim 19:
The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause programmatically adjusting a model parameter of the digital model by decreasing a number of trees model parameter value or by decreasing a tree depth model parameter value.

Narayan and Dickens teach the method of claim 1 and system of claim 11, but do not explicitly teach decreasing a tree depth, but it is known in the art.  Singaraju teaches the use of a hierarchical model to identify a class among many. [title] Certain services are “advertised” and “purchasable by a consumer”. [0158] He provides for “reducing the depth of [a] tree structure for reduced training time”. [0091] He uses a “logistic regression classifier”. [0006] Singaraju and Narayan are analogous art as each is directed to electronic processes which use regression and which relate to advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Singaraju with that of Narayan in order to reduce training time, as taught by Singaraju; further, it is simply a substitution of one known part for another with predictable results, simply using Singaraju’s tree data structure and technique in place of the storage and techniques of Narayan; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694